8:20-cv-00475-RGK-PRSE Doc # 18 Filed: 04/13/21 Page 1 of 1 - Page ID # 388




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

BRIAN SUNDBERG,

                 Petitioner,                            8:20CV475

     vs.
                                                         ORDER
SCOTT FRAKES, Director of
Corrections;

                 Respondent.


    After careful consideration,

    IT IS ORDERED that Petitioner’s Motion for Hearing (Filing 17) is denied.

    Dated this 13th day of April, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
